Citation Nr: 1512298	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  07-34 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 8, 2012, between July 2012 and March 3, 3013, and between May 1, 2013 and December 3, 2013.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 2003 to February 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that granted service connection for PTSD and assigned a 30 percent disability rating.  In July 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

In a June 2011 Board decision, the Board granted an initial rating of 50 percent and remanded the issue of entitlement to an initial evaluation in excess of 50 percent.  A July 2011 rating decision issued by the Appeals Management Center (AMC) implemented the Board's decision and assigned a 50 percent rating effective February 17, 2007.  

By a rating decision issued in August 2012, the RO granted a temporary 100 percent rating for the period on and after May 8, 2012 to June 30, 2012 based on inpatient treatment for PTSD for more than 21 days.  A 50 percent evaluation was assigned effective July 1, 2012.  By a rating decision issued in October 2013, the RO granted a temporary 100 percent rating for the period from March 4, 2013 to April 30, 2013 based on hospitalization for PTSD for more than 21 days.  A 50 percent evaluation was assigned beginning on May 1, 2013.  

By a rating decision issued in January 2014, the AMC granted a 100 percent rating effective December 4, 2013.  As a 100 percent rating is the maximum benefit available, the only remaining issue is whether the Veteran is entitled to a rating in excess of 50 percent for the periods prior to May 8, 2012, between July 1, 2012 and March 3, 3013, and between May 1, 2013 and December 3, 2013.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Virtual VA paperless claims file contains additional VA treatment records.  The RO reviewed the treatment records prior to the issuance of the April 2014 Supplemental Statement of the Case.  


FINDINGS OF FACT

1.  Prior to September 1, 2011, the Veteran's service-connected PTSD more closely approximates manifestations of occupational and social impairment with deficiencies in most areas due to psychiatric symptoms, but not total occupational impairment.  

2.  On and after September 1, 2011, the Veteran's service-connected PTSD more closely approximates total social and occupational impairment.  


CONCLUSIONS OF LAW

1.  Prior to September 1, 2011, the criteria for an evaluation of 70 percent, but no higher, for PTSD has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  On and after September 1, 2011, the criteria for an evaluation of 100 percent for PTSD has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

This claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for PTSD.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, such as a disability rating, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Further discussion of the VCAA's notification requirements with regard to this claim is therefore unnecessary.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The examination reports reflect that the examiners recorded the Veteran's current complaints and conducted the appropriate tests pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, identified and available service treatment records and post-service treatment records were obtained.  The Board is aware that the Veteran's Social Security Administration (SSA) records were not obtained and that Veteran indicated that he sought treatment for his PTSD beginning in 2011 while the treatment records associated with the claim file primarily start in 2012.  However, the Board finds that it is not necessary to attempt to obtain the potentially outstanding records because there is no possibility that the records would substantiate his claim.  Specifically, as will be discussed below, the Veteran does not warrant a 100 percent rating prior to September 2011 because he was employed with the United States Postal Service, and as such, did not exhibit total occupational impairment.  As the Veteran was employed until that time and does not contend otherwise, the potentially outstanding records cannot establish that the Veteran had total occupational impairment.  Accordingly, the Board finds that the duty to assist has been satisfied in this case.  

The Board remanded this matter in June 2011 and November 2013 to associate with the claims file any outstanding treatment records and to provide the Veteran with a VA examination to determine the severity of his PTSD.  The Board finds that there was substantial compliance with the remand directives as the Veteran was provided a VA examination in December 2013.  Although, as noted above, there may be some treatment records outstanding, there was substantial compliance with the remand directive because the majority of records were obtained and the potential records that were not obtained would have no impact on the disposition of the case.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Finally, during the Board hearing, the undersigned explained the issue on appeal and provided the Veteran and his representative an opportunity to present on testimony regarding the severity of the PTSD symptoms.  These actions supplemented VA's compliance with the VCAA and complied with 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as is discussed below, a staged rating is warranted.  

The Veteran is in receipt of a 50 percent rating prior to May 8, 2012, between July 1, 2012 and March 3, 3013, and between May 1, 2013 and December 3, 2013, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  This rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating contemplates total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

At issue is whether a rating in excess of 50 percent is warranted prior to May 8, 2012, between July 2012 and March 3, 3013, and between May 1, 2013 and December 3, 2013, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Of note, the Veteran is in receipt of temporary 100 percent ratings based on hospitalization due to his PTSD from May 8, 2012 to June 30, 2012 and from March 4, 2013 through April 30, 2013.  The Veteran is also in receipt of a 100 percent rating beginning on December 4, 2013, which is the date of the most recent VA examination.  

For the reasons below, the Board finds that a 70 percent rating is warranted prior to September 1, 2011, and a 100 percent rating is warranted beginning on that date.  

Prior to September 1, 2011 

Prior to September 1, 2011, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations judgement, thinking, and mood, due to symptoms such as suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to maintain and establish effective relationships.  

Specifically, the Veteran's PTSD caused deficiencies in most areas, as determined by the May 2007 VA examiner who opined that the Veteran experienced clinically significant impairment in his social, occupational, and emotional functioning and that his functioning was disrupted in essentially all areas of his life.  

Although the Veteran was married, he experienced deficiencies in family relations and an inability to establish and maintain effective relationships.  In this regard, the VA treatment records from August 2007 revealed that the Veteran was having problems with his wife due to his PTSD symptoms and that he had only one friend who he saw from time to time.  He further noted that he was not interested in being social.  At the July 2010 hearing, the Veteran reported that he was getting a divorce from his wife and that he had a hard time maintaining his relationship with his family because he did not communicate with them or reach out to them.  He also testified that he had no friends.  

As to the Veteran's occupational impairment, the Veteran worked at the United States Postal Service.  At the July 2010 hearing, he testified that his employer was easy on him and that he should have been written up more often than he was.  He endorsed having outbursts at work and lashing out at customers, coworkers, and supervisors.  At the time of the hearing, the Veteran was on a two week suspension for getting into a car accident while at work.  He explained that he had been having difficulty concentrating and hit a bus.  The Veteran ultimately quit his job in September 2011 due to the stress.  See February 2012 VA treatment record.  

In regard to the Veteran's judgment, thinking, and mood, due to symptoms such as suicidal ideations, near-continuous panic or depression, and impaired impulse control, an August 2007 VA treatment record contained a notation that the Veteran experienced mild episodes of rage and that he had panic attacks that resulted in a racing heart, him not being able to breathe, and sweaty palms.  Furthermore, in his October 2007 Substantive Appeal, the Veteran endorsed having several panic attacks per week.  He further stated that he had become volatile towards his wife and had a severely affected social, professional, and personal life.  He reported that he found little to no reason to continue living and he contemplated committing suicide.  Similarly, at the July 2010 hearing, the Veteran endorsed being in a continuous panicky state.  The Veteran's representative noted that, prior to the motor vehicle accident at work, the Veteran was involved in another motor vehicle accident when the car next to him backfired which caused a startle response and him hitting another car.  The Veteran explained that everything was an issue for him and that simple tasks, such as driving, had been difficult for him.  He further noted that he had difficulty adapting to stressful situations.  

In light of the above symptoms, a 70 percent rating is warranted prior to September 1, 2011 as the evidence of record, to include the Veteran's competent and credible lay statements, establishes that the Veteran's PTSD resulted in occupational and social impairment with deficiencies is most areas due to symptoms such as suicidal ideation, difficulty in adapting to stressful circumstances, near-continuous depression and panic affecting the ability to function independently, impaired impulse control, and an inability to establish and maintain effective relationships.    

The Board has considered whether a 100 percent rating is warranted prior to September 1, 2011; however, as the Veteran was employed during this time, the Board finds that the Veteran did not have total occupational impairment, and therefore, a 100 percent rating is not warranted.  The Board has considered the Veteran's competent and credible lay statements pertaining to the severity of his PTSD during this time.  These statements demonstrate significant occupational impairment, but not total; the Veteran remained working six days per week and did not contend that his symptoms more nearly approximated total occupational impairment.  

On and after September 1, 2011

As an initial matter, the Veteran is in receipt of a 100 percent rating effective December 4, 2013, the date of the most recent VA examination.  At that examination, the examiner determined that the Veteran exhibited total and social occupational impairment.  Specifically, the Veteran described symptoms that manifested in avoidance of people and places, social isolation, restricted affect, anhedonia, episodes of uncontrolled anger and rage, depressed mood, and feelings of worthlessness and guilt.  He reported that he had few friends, limited leisure time activities, and a very limited social life.  

The examiner reported that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, disturbances in motivation and mood, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interview with routine activities, impaired impulse control such as unprovoked irritability with periods of violence, and neglect of personal appearance and hygiene. 

The examiner rendered a GAF score of 41 and noted that the score represented serious symptoms and deficits in social, work, and social functioning.  The examiner also explained that, due to the level of symptoms discussed above, the manner in which they disrupt the Veteran's ability to relate to superiors and co-workers, and the degree to which they impair the Veteran's ability to accomplish tasks for which the Veteran is being paid, it was more likely than not that the Veteran would be unable to secure or maintain any kind of reasonable employment at this time.  

The Board finds that the Veteran's symptoms were substantially similar from the time he quit his job in September 2011 through the date of the VA examination, and therefore, a 100 percent rating is warranted effective September 1, 2011.  It is not logical that the Veteran's symptoms worsened on the date of the VA examination; rather, it is more likely that the VA examination report confirmed the Veteran's credible lay statements concerning the severity of his symptoms prior to December 4, 2013.  

In this regard, the Veteran's VA treatment records also reveal total occupational impairment.  Specifically, the VA treatment records revealed that the Veteran had attempted to secure and maintain employment and to enroll in college, but was unable to do so.  In August 2012, the Veteran reported that he was afraid that he could not work anymore due to his stress triggering severe overreaction.  He also stated that he was trying to go to back to college.  In September 2012, it was noted that the Veteran continued to have difficulty with his PTSD symptoms and had not been able to work.  Furthermore, the September 2012 treatment records documented that the Veteran had been enrolled in school, but the school's environment was too difficult to manage so he dropped out.  His case manager noted the difficulty of returning to school with chronic PTSD and encouraged the Veteran to become active in the community.  An October 2012 update to his treatment records contained a notation that the Veteran attended class for about 4 weeks, but dropped out of school because it brought about severe anxiety.  Since then, the Veteran continuously maintains that he wants to return to school and complete his degree to get back on his feet.  See, e.g. March 2013 VA treatment record.  The SSA found the Veteran unable to work as of September 2011.

The VA treatment records also revealed severe social impairment.  Although the Board is aware that the Veteran reported to have a small support group including his girlfriend, father, and a few friends, the Veteran's symptoms more nearly approximate total social impairment.  In November 2012, the Veteran endorsed that he was close to losing control and becoming physically violent with his girlfriend.  He reported that he pushed her, but that he did not hurt her.  He also indicated that he was socially isolated and was avoiding calls from his father and not speaking to his friends.  During that month, the Veteran also reported that there was a recent episode in which he felt like his life was threatened for no reason, and that he was presently seeking legal remedies.  He also endorsed olfactory hallucinations of burnt flesh.  In March 2013, the Veteran reported that he wanted to reunite with his ex-wife and child, but that they did not want him.  

Significantly, the Veteran continuously sought treatment at VA hospitals and emergency rooms as a result of his suicidal ideations and PTSD symptoms.  The Veteran was admitted to the acute psych unit for observation in January 2012 for suicidal ideations and homicidal ideations towards his ex-wife.  In May 2012, the Veteran enrolled in an in-patient psychiatric treatment program.  In June 2012, the Veteran was seen for suicidal ideations two days after he was discharged from the PTSD treatment program early for not following the rules of the program.  At the emergency room, he reported that he did not have a plan and that, prior to his last admission to the hospital for suicidal ideations in January 2012, he sold his gun.  An August 2012 treatment record contained a notation that the Veteran had passing suicidal ideation, but such thoughts had decreased due to recent improvements in his situation.  In March 2013, the Veteran enrolled in and completed a 7 week ini-patient PTSD program.  Despite completion of the program, the Veteran was admitted to the VA hospital for his PTSD for four days in July 2013.  

In sum, the Veteran's VA treatment records document continuous attempts by the Veteran to enroll in school and maintain employment despite his severe PTSD.  These admirable attempts have been unsuccessful thus far and should not penalize the Veteran. Accordingly, the Board finds that the Veteran's PTSD symptoms on and after September 1, 2011 are productive of total social and occupational impairment.  The Board is aware that the Veteran does not present with symptoms such as persistent delusions and memory loss for names of close relatives; however, the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Accordingly, the Board finds that a 100 percent rating is warranted effective September 1, 2011.  

Extraschedular Consideration 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the rating criteria for the disability at issue reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of occupational and social impairment.  As indicated, the criteria include both the factors listed as symptoms, along with the overall impairment caused by these symptoms.  All of the symptoms of the Veteran's PTSD are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Referral for consideration of an extraschedular rating for PTSD is therefore not warranted.  38 C.F.R. § 3.321(b)(1).

A claim for a total disability based on individual unemployability (TDIU) by reason of service-connected disability either expressly raised by the Veteran or reasonably raised by the record is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Board notes that the Veteran filed a TDIU claim in 2012, but withdrew that claim in 2013.  As such, the claim is not considered raised herein.  


ORDER

An initial evaluation of 70 percent, but no higher, for PTSD prior to September 1, 2011, is granted, subject to the criteria applicable to the payment of monetary benefits.  

An initial evaluation of 100 percent for PTSD on and after September 1, 2011 is granted, subject to the criteria applicable to the payment of monetary benefits.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


